DETAILED ACTION
Claims 1-19 are pending.
The present application is being examined under the pre-AIA  first to invent provisions. 
The rejection of claims 1-17 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for new matter is withdrawn in light of Applicant’s amendment to the claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.  Dependent claims are included in all rejections.
Due to Applicant’s amendment of the claims, the rejection is different from the rejection set forth in the Office action mailed 30 November 2020, as applied to claims 1-17.  Applicant’s arguments filed 16 March 2021 have been fully considered but they do not apply to this new rejection.  The previous rejection over claims 1-17 was overcome by Applicant’s amendment to the claims.
Claim 18 is indefinite for the recitation “wherein an example deposit of seed of the plant has been deposited under Accession No. NCIMB 41744”, and claim 19 is indefinite for the 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 18-19 are rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112(pre-AIA ), fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Due to Applicant’s amendment of the claims, the rejection is different from the rejection set forth in the Office action mailed 30 November 2020, as applied to claims 15 and 17.  Applicant’s arguments filed 16 March 2021 have been fully considered but they do not apply to this new rejection.  The previous rejection over claims 15 and 17 was overcome by Applicant’s amendment to the claims.
C. pepo plant produced from a cross of a C. pepo subsp. pepo cocozelle or zucchini plant with a C. pepo subsp. texana crookneck plant.  
Dependent claim 18 is drawn to the plant of claim 1 where an example deposit of seed of the plant has been deposited under Accession No. NCIMB 41744, and dependent claim 18 is drawn to the plant of claim 1 where an example deposit of seed of the plant has been deposited under Accession No. NCIMB 41794.
The plants deposited under Accession Nos. NCIMB 41744 and 41794 are already examples of the plant of claim 1.  As the recitation “an example deposit” does not limit the plant of claim 1 in any manner (for example, by limiting the plant to that deposited under Accession No. NCIMB 41744 or 41794), claims 18-19 fail to further limit the subject matter of the claim upon which they depend.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain 
Due to Applicant’s amendment of the claims, the rejection is modified from the rejection set forth in the Office action mailed 30 November 2020, as applied to claims 1-17.  Applicant’s arguments filed 16 March 2021 have been fully considered but they are not persuasive.  
The claims are drawn to a method comprising crossing a C. pepo subsp. texana crookneck plant with a cocozelle or zucchini C. pepo subsp. pepo plant, selecting F2 progeny with more than one flower per node, and backcrossing the selected plants with a cocozelle or zucchini C. pepo subsp. pepo plant, then repeating the selfing and backcrossing steps to obtain a plant with more than one flower per node and a cocozelle or zucchini fruit shape, and a C. pepo plant thereby produced.  Dependent claims specify that the more than one flower per node trait is conferred by a single gene.
The specification describes no structure (genotype) as being required for claimed flowering and fruit shape traits.  The structures (genes) responsible for the fruit shape and the more than one flower per node trait are not described. 
Additionally, Crookneck plants have up to four flowers per node (Paris et al, 2010, HortSci. 45:1643-1644;  see pg 1643, column 1, paragraph 2).  However, that reference, using an approach similar to that described in the instant examples, found a single gene trait that conferred only two flowers per node (see pg 1643, column 2, to column 3, paragraph 3).  Thus, there appears to be more than one gene that confers a multi flowering trait in C. pepo or that there are different alleles of a single multi flowering gene that confer different numbers of flowers per node.  
C. pepo subsp. texana, and the Declaration filed 26 May 2020 explains that although it is clear that the multi flowering (i.e., more than 1 flower per node) phenotype is conferred by a single gene having a recessive mode of inheritance, the development of more than two flowers per node is probably governed by additional genes which augment this phenotype (pg 56, paragraph 2).  
However, there is no way to determine from the limited data provided in the specification if more than two flowers per node is the result of multiple genes or different alleles.
The specification does not describe the structures (sequences) of these gene(s).  Further, it is not clear the plants described in the specification, Multizuq and Nizzan, even have multi-flowering genes that represent the full scope of these Crookneck multi-flowering genes and/or alleles.  Multizuq and Nizzan, which both get their multiflowering allele from the same plant, Supersett (pg 16, paragraph 1), are unlikely to have multi-flowering genes that represent the full scope of these Crookneck multi-flowering genes.    
The wide array of fruit shapes in C. pepo (pg 8, lines 3-17) suggests that multiple genes are involved in controlling the cocozelle and zucchini fruit shapes and that the genes are not all the same for each.  None of the structural features of any of these genes are described in the specification. 
The process steps do not describe the structure (in this case, the genes) required for a claimed phenotypes (in this case, the flowering and fruit shape traits). 

Hence, Applicant has not, in fact, described the full scope of C. pepo subsp. pepo cocozelle or zucchini plants with the more than one flower per node trait from a C. pepo subsp. texana crookneck and cocozelle or zucchini fruit shape or the method of producing them, and the specification fails to provide an adequate written description of the claimed invention.
Therefore, given the lack of written description in the specification with regard to the structural and functional characteristics of the claimed compositions, Applicant does not appear to have been in possession of the claimed genus at the time this application was filed.
Response to Arguments
Applicant urges that a phenotypic description which is also structural (based on number of flowers per node and fruit shape) should suffice (response pg 7).
This is not found persuasive because it does not.  The two disclosed species do not describe the full scope of the claimed genus, given the claimed trait is the result of multiple genes and/or multiple alleles.  Applicant has not made up the difference by describing the structural features of the gene(s) and alleles that confer this trait.
A “sufficient description of a genus instead requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1350 (Fed. Cir. 2010) (en banc).

This is not found persuasive because Applicant has not described species over the full scope of the claimed genus.  
Applicant urges that MPEP 2163 indicates that disclosure of only a method of making the invention and the function may not be sufficient to support a product claim other than a product-by-process claim;  in this case the method is described and the product has been achieved over two different genetic backgrounds, indicating beyond any doubt that the requirement for a product-by-process claim is satisfied (response pg 7).
This is not found persuasive because Applicant has not described species over the full scope of the claimed genus.  
Applicant urges that there is no requirement that the plant be described by its genotype, and the product-by-process limitation is sufficient for the Written Description requirement (see MPEP 2163);  the insistence on limiting the plant by its genotype is overly-restrictive and impractical for the presently claimed invention (response pg 8).
This is not found persuasive.  “Eli Lilly did not hold that all functional descriptions of genetic material necessarily fail as a matter of law to meet the written description requirement; rather, the requirement may be satisfied if in the knowledge of the art the disclosed function is sufficiently correlated to a particular, known structure.” Amgen, Inc. v. Hoechst Marion Roussel, Inc., 314 F.3d 1313, 1332 (Fed. Cir. 2003) (citing Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956, __, (Fed. Cir. 2002)).  In the instant case, there is no correlation of function to a particular, known structure.
Applicant has not described species over the full scope of the claimed genus.  
University of Rochester v. G.S. Searle is rendered moot, since the MPEP clearly allows using product-by-process claims (response pg 8).
This is not found persuasive.  The “en banc decision in Ariad [Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010)] … made clear that, to satisfy the statutory requirement of a description of the invention, it is not enough for the specification to show how to make and use the invention, i.e., to enable it.” Amgen, Inc. v. Sanofi, 872 F.3d 1367, 1377 (Fed. Cir. 2017).
Applicant urges that there is no requirement by 35 USC 112 to recite the gene sequences;  the plant is defined by structural traits as number of flowers per node and fruit shape along with the method of its production (response pg 8).
This is not found persuasive because such traits are the function of gene(s).  As there is no disclosed function sufficiently correlated to a particular, known structure and as Applicant has not described species over the full scope of the claimed genus, a description of the gene sequences is required. 
Applicant urges that the rejection states that it is not clear that the plants described in the specification (Multizuq and Nizzan) even have multi-flowering genes;  however, Multizuq and Nizzan comprise the claimed introgression which was later found to include the mf gene. They are endowed with the phenotype as evidenced by Figures 4 and 6 as well as by the Examples section to render the rejection moot (response pg 8).
This is not found persuasive because Applicant missed the critical portion of the statement, underlined here for emphasis:  “[I]t is not clear the plants described in the specification, Multizuq and Nizzan, even have multi-flowering genes that represent the full scope of these Crookneck multi-flowering genes.”   
C. pepo, or possibly there are different alleles that confer different numbers of flowers per node.  Applicant’s somewhat cryptic arguments on pg 10 of the response, that a large number of flowers per plan is not very consistent over the scope of the varieties Umiel tested also suggests that there are different alleles that confer different numbers of flowers per node.  
The specification also indicates that more than one gene confer the trait (pg 7, line 31, to pg 8, line 1), and the Declaration filed 26 May 2020 explains that although it is clear that the multi flowering (i.e., more than 1 flower per node) phenotype is conferred by a single gene having a recessive mode of inheritance, the development of more than two flowers per node is probably governed by additional genes which augment this phenotype (pg 56, paragraph 2).  However, there is no way to determine from this if more than two flowers per node is the result of multiple genes or different alleles.
Thus, Multizuq and Nizzan, which both get their multiflowering allele from the same plant, Supersett (pg 16, paragraph 1), are unlikely to have multi-flowering genes that represent the full scope of these Crookneck multi-flowering genes.    
Applicant urges that the rejection states that multiple genes control the fruit shape and these genes are not described;  however, there is no requirement to include gene sequences as the selection is done by fruit shape and not by marker assisted breeding (response pg 8-9).

Applicant urges that the rejection failed to indicate where in section 35 USC 112 is there a requirement for gene sequences (response pg 9).
This is not found persuasive.  “[F]unctional claim language can meet the written description requirement when the art has established a correlation between structure and function.” Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1350 (Fed. Cir. 2010) (en banc).  However, there is no such correlation between structure and function in the instant case.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a), which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cohen et al (2003, Euphytica 130:433-441) in view of Umiel et al (2007, Cucurbit Genet. Coop. Rep. 30:35-37) and Loy (2004, Crit. Rev Plant Sci. 23:337-363) taken with the evidence of the instant specification.
Due to Applicant’s amendment of the claims, the rejection is modified from the rejection set forth in the Office action mailed 30 November 2020, as applied to claims 1-17.  Applicant’s arguments filed 16 March 2021 have been fully considered but they are not persuasive.  
C. pepo subsp. pepo cocozelle or zucchini plant with the multi-flowering/fruiting trait from a C. pepo subsp. texana crookneck.  The claims are also drawn to a method of producing the plants by crossing a C. pepo subsp. texana crookneck plant with a cocozelle or zucchini C. pepo subsp. pepo plant, selecting F2 progeny with more than one fruit per node, and backcrossing the selected plants with a cocozelle or zucchini C. pepo subsp. pepo plant.
Cohen et al teach introgression of a powdery mildew resistance trait from straightneck squash, which is C. pepo subsp. texana, into “True French” zucchini, which is C. pepo subsp. pepo.  This involved determining the type of inheritance of the powdery mildew resistance trait (pg 435, left column, paragraph 2;  pg 439, left column, paragraph 3;  Table 2) and performing backcross pedigree breeding using the “True French” zucchini plant as the recurrent parent (paragraph spanning the columns on pg 434) to produce a near-isogenic powdery mildew resistant “True French” zucchini plant ( pg 440, left column, paragraph 2) that has zucchini type fruit (title).  Cohen et al do not teach introgression of the multi-flowering/fruiting trait into zucchini.
Umiel et al teach that Cucurbita pepo subsp. pepo cocozelle and zucchini cultivars have large firm flowers suitable for culinary uses (pg 36, left column, paragraph 2);  Cucurbita pepo subsp. texana plants, like straightneck, crookneck and scallop, have soft, smaller flowers, but have more per plant (Table 1).   
Loy teaches that C. pepo subsp. texana (formerly known as ovifera) often have multiple male or female flowers at a single node, and this contributes to their greater productivity (pg 343, left column, paragraph 1).

One of ordinary skill in the art would introgress the many-flowers trait from a plant that produces many flowers, for example Early Prolific straightneck or Ranger crookneck, into a cocozelle or zucchini that produces large firm flowers (any of several in Table 1).  One of ordinary skill in the art would first use the method taught in Cohen to determine the type of inheritance of the powdery mildew resistance trait (pg 435, left column, paragraph 2;  pg 439, left column, paragraph 3;  Table 2) to determine the type of inheritance of the many flowers trait.  
If one of ordinary skill in the art finds that the trait is conferred by a single dominant gene, they would cross a straightneck squash to a cocozelle or zucchini, then backcross the resulting plant to the cocozelle or zucchini parent, selecting progeny with the many flowers trait and continuing the backcrosses until the plants are homozygous for the many flowers trait and all the other characteristics of the cocozelle or zucchini parent.  They would know that repeated backcrossing to the cocozelle or zucchini parent would ensure that the plants have the large, firm flowers as well as the multiple flowers trait.
If in the determination of the type of inheritance of the many flowers trait one of ordinary skill in the art finds that the trait is conferred by a single recessive gene, one of ordinary skill in the art would then backcross an F2 that is homozygous for the many flowers trait to the cocozelle or zucchini parent.  They would know that the resulting plants would need to be selfed to again 
If one of ordinary skill in the art finds that the trait is conferred by a two or more qualitative genes that confer the trait in an epistatic relationship, gene, they would use the appropriate method or combination of methods above to obtain a near-isogenic multiple flowers cocozelle or zucchini plant.  
In all these approaches, as multiple flowers at a single node is what confers greater flowering and greater fruit production in C. pepo subsp. texana (Loy, pg 343, left column, paragraph 1), one of ordinary skill in the art would select for that trait.   
Since producing multiple flowers is a single gene recessive trait, one of ordinary skill in the art would follow the breeding path for a single gene recessive trait outlined above.  
It is noted that another approach would be to introgress the zucchini or cocozelle large, firm flowers trait into a straightneck or crookneck plant that produces multiple flowers.  One of ordinary skill in the art would most likely evaluate both approaches by determining type of inheritance of the firm flowers trait as well as the many flowers trait.  One of ordinary skill in the art would then do the rounds of backcrossing and selfing with the breeding track in which the introgressed trait has the simplest genetics.  If both multiple flowers and large, firm flowers are both single gene traits, which approach is used is a design choice.   

Once zucchini plants with many large, firm flowers are obtained, the manner of propagating the plants for sale, that is, vegetatively, by seed or by tissue culture, is a design choice.  Those the plants are sold to would then plant the seeds, grow them into plant, then harvest the flowers for sale, or allow the plants to produce fruit, so that seed might be saved for the next growing season.
It would have been obvious to one of ordinary skill in the art to introgress the trait into different zucchini or cocozelle varieties so as to have plants with many large firm flowers that are adapted for different growing conditions or different disease environments.  It also would have been obvious to cross the resulting varieties with each other to produce yet further squash varieties.   
The plants deposited under Accession Nos. NCIMB 41744 and 41794 would be examples of the resulting plants.
Response to Arguments
Applicant urges that the rejection purely relies on hindsight;  the statement “As the multiple flowers trait is recessive” can’t be used to reject the claimed invention, as this was unknown at the time of filing (response pg 9).
This is not found persuasive because this inherent trait can be easily discovered by one of ordinary skill in the art using routine methods.  The rejection lays out why one of ordinary skill in the art would do so and how they would go about it.  The motivation detailed in the rejection does not rely on hindsight.

Applicant urges that according to the Examiner any genetic work that would lead to deciphering the mode of inheritance of genetic diseases or plant traits would be trivial and would not impart a patent in the US;  however, genetics is much more complicated than 2-3 modes of inheritance, and includes also multiple genes, codominance, lethal alleles, epigenetics and so on and so forth (response pg 10).
This is not found persuasive.  The rejection does not say that in no instance can a patent arise from genetic work on a plant trait;  as with all obviousness rejections, it depends on breadth of the claims, the level of one of ordinary skill in the art, the motivation, the teachings in the art, and whether there is anything unexpected.  In the instant case, however, determining that an allele is recessive and introgressing it from one C. pepo plant to one of a different subspecies is routine (see, for example, the instant specification at pg 12, lines 3-16).  The art provides motivation for doing so, as detailed in the rejection.  Thus, in the instant case, at least some embodiments within the scope of the claims are obvious.  
Applicant has failed to point out what of determining any of these is not routine in the art.  Further, as the many flowers/fruit trait is recessive, one of ordinary skill in the art, once they 
Applicant urges that as the rejection’s hypothesis that deciphering the selection program is trivial is incorrect, relies on hindsight and therefore should be withdrawn (response pg 10).
This is not found persuasive because Applicant has not provided evidence that selection of the instant trait was not routine.  
Applicant urges that the inventor deciphered the mode of inheritance and used this trait as a selection marker for increasing fruit yield (response pg 10).
This is not found persuasive because one of ordinary skill in the art would do so to maximize the number of large firm flowers per plant for production and marketing of the flowers.  Doing so merely requires methods routine in the art. 
Applicant urges that this is the first demonstration ever that the number of flowers per node (not the total number of flowers) is used as a selection parameter, in order to result in a plant with higher fruit yield (response pg 10).
This is not found persuasive.  It was known in the art that C. pepo subsp. texana plants (formerly known as ovifera) often have multiple male or female flowers at a single node, and this contributes to their greater productivity (Loy, pg 343, left column, paragraph 1).  As multiple flowers at a single node is what confers greater flower production in C. pepo subsp. texana, one of ordinary skill in the art would select for that trait to produce cocozelle or zucchini plants with many large firm flowers.   

This is not found persuasive producing such plants is obvious for the reasons above.
Applicant urges that the Examiner has not generated a proper combination of prior art references that teach all the salient elements of the invention nor was there a motivation to combine them at the date of filing (response pg 10).
This is not found persuasive because Applicant has not pointed out what elements are missing and what they believe are the deficiencies of the motivation.
Applicant urges that Cohen teaches a breeding program to select for disease resistant C. pepo by breeding with straightneck;  as Cohen does not teach selection for higher yield nor crossing with crookneck, its teachings are irrelevant to the claimed trait nor to crossing with crookneck (response pg 10).
This is not found persuasive.  One of ordinary skill in the art could use the basic breeding techniques taught in Cohen to select for other traits, like the flower numbers taught by Loy or Umiel, or crossing with crookneck.  The instant specification teaches that crossing C. pepo plants of different subspecies is routine in the art (pg 12, lines 3-16).  Trait selection is also routine in the plant breeding art in general.  Cohen demonstrates the high level of skill in the plant breeding art.
Applicant urges that higher fruit yield is not evident from the art of Umiel, who merely teaches a large number of flowers per plant.  This is also not very consistent over the scope of the varieties tested, as previously argued (response pg 10).
Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
The examiner cannot find Applicant’s arguments regarding number of flowers per plant not being very consistent over the scope of the varieties tested, and is unclear exactly what Applicant intends by this statement.  Is Applicant arguing that their claims are not enabled over their full scope because not all crookneck plants can be used in the claimed method and to make the claimed plants?
Applicant urges that as would be clear to the skilled artisan, these plants can produce more nodes per plant, more flowers per plant but not necessarily more flowers per node, which is the trait used for selection for higher yield in the current Application (response pg 10-11).
This is not found persuasive because Loy teaches that C. pepo subsp. texana (formerly known as ovifera) often have multiple male or female flowers at a single node, and this contributes to their greater productivity (pg 343, left column, paragraph 1).  One of ordinary skill in the art would select for that trait as multiple flowers at a single node is what confers greater flowering and greater fruit production in C. pepo subsp. texana.
Applicant urges that Umiel focuses on the flowers as a culinary item and makes no claim that increased numbers of flowers result in increased numbers of fruits (response pg 11).
This is not found persuasive because one of ordinary skill in the art would produce cocozelle or zucchini with many large firm flowers per plant for production and marketing of the 
Applicant urges that Loy, though mentioning more than one flower per node, is silent with respect to employing this trait for improving fruit yield, though other strategies are discussed (response pg 11).
This is not found persuasive because motivation need not be found all within a single reference.
Applicant urges that Loy even discusses the poor relevance of pathogen resistance (such as in Cohen’s teachings) to crop productivity (response pg 11).
This is not found persuasive because the motivation as detailed above does not involve producing pathogen resistant plants.
Applicant urges that Cohen, which relates to a different cultivar group (straightneck) than claimed (crookneck), a different trait (pathogen resistance) than claimed (flowers per node) and a different result (resistance) than claimed (yield) can’t be combined with Umiel which does not relate in any way to the number of flowers per node nor to fruit yield let alone with the art of Loy which merely teaches more than one flower per node (response pg 11).
This is not found persuasive because one of ordinary skill in the art has a high level of skill and is able cross a plant of a different C. pepo subsp. texana cultivar group to a C. pepo subsp. pepo plants and to select for a different trait than did Cohen.  The instant specification teaches that this is routine in the art (pg 12, lines 3-16).  One of ordinary skill in the art can use 
The Declaration states that Cohen, Umiel and Loy even if combined do not teach Zucchini or Cocozelle plants with an introgression from Crookneek that imparts more than one flowers per node, fruit shape of Zucchini or Cocozelle and a higher fruit yield than that of Zucchini or Cocozelle (Declaration pg 2).
This is not found persuasive because the Declarant does not explain why the references do not teach or suggest this. 
The Declaration states that in practicing the claimed method he was able to produce hybrids with up to 60 % higher fruit yield, citing the attached Appendix (Declaration pg 2).
This is not found persuasive.  Given that Loy teaches that C. pepo subsp. texana (formerly known as ovifera) often have multiple male or female flowers at a single node, and this contributes to their greater productivity (pg 343, left column, paragraph 1), one of ordinary skill in the art would expect that cocozelle or zucchini plants with many large firm flowers would also have an increased fruit production.
The Declaration states that since Loy explicitly mentions the long felt need for increasing the yield of seed and fruit productivity of Cucurbita cultigens (see page 338 right column last paragraph and Section D. of page 358 to page 360), and mentions that so little is known about, physiological, morphological and ecological aspects of crop yield in this genus, I believe that our achievement is unprecedented and can’t be reached by combining the arts of Cohen, Umiel and Loy (Declaration pg 2).
This is not found persuasive.   One of the reasons this has not occurred is a “dearth” of Cucurbita breeders and that those who exist focus on other serious problems in the crop, such as 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 12-14 and 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 9,826,690. Although the claims at issue are not identical, they are not patentably distinct from each other.
Due to Applicant’s amendment of the claims, the rejection is modified from the rejection set forth in the Office action mailed 30 November 2020, as applied to claims 1-6 and 12-14.  
The plants deposited as Accession Nos. NCIMB 41744 and 41794, as claimed in the issued patent, are examples of and are species of the genus of plants produced by crossing a C. pepo subsp. texana crookneck plant with a cocozelle or zucchini C. pepo subsp. pepo plant, selecting F2 progeny with two fruit per node, and backcrossing the selected plants with a cocozelle or zucchini C. pepo subsp. pepo plant, as claimed in the instant application. The plants are inherently inbred and inherently have plant parts.  The plants inherently two fruit per node (column 12, lines 53-53;  column 13, lines 3-4).  
It would be obvious to one of ordinary skill in the art to propagate the plants to produce more of them or to main fresh seed;  that can be done vegetatively, by seed or by tissue culture.  It also would be obvious to one of ordinary skill in the art to cross the plants to produce a hybrid plant;  one of ordinary skill in the art would do that intentionally to produce new varieties of plants or accidently allow it to happen when both types of plant are planted relatively close together.
Response to Arguments
Applicant requests abeyance of this issue (response pg 11).
This is granted, but the rejection is not withdrawn.

Conclusion
No claim is allowed.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne R. Kubelik, Ph.D., whose telephone number is (571) 272-0801.  The examiner can normally be reached Monday through Friday, 9:30 am - 6:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou, can be reached at (571) 272-0724.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anne Kubelik/Primary Examiner, Art Unit 1662